Title: From George Washington to Clement Biddle, 21 June 1786
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon June 21st 1786

Enclosed is a copy of my last—It is so long since it was dispatched (without an acknowledgment of it) that I begin to fear some accident must happened, altho’ it was sent to the Post Office in Alexandria by a very safe hand. Should this be the case, I pray you to notify the Office of the loss of the Certificate which was enclosed, that neither principal nor interest may be paid to the bearer till there is an investigation of his, or her claim to it, is first had. For this reason I send you an exact copy of the certificate, taken from the original before it was enclosed. and wish that every proper step may be taken to recover it.
Not being able to discover how the letter should get lost, and still hoping it is not, I do not, at this time, send you patterns for the glass then required, but will do so if necessary as soon as I hear from you. I am—Dear Sir Yr Most Obedt Hble Servt

Go: Washington

